
	
		III
		110th CONGRESS
		2d Session
		S. RES. 438
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2008
			Mr. Byrd (for himself
			 and Mr. Cochran) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the printing with illustrations
		  of a document entitled Committee on Appropriations, United States
		  Senate, 1867–2008.
	
	
		That there be printed with
			 illustrations as a Senate document a compilation of materials entitled
			 Committee on Appropriations, United States Senate, 1867–2008,
			 and that there be printed one thousand five hundred additional copies of such
			 document for the use of the Committee on Appropriations.
		
